Title: To James Madison from James Monroe, 14 August 1785
From: Monroe, James
To: Madison, James


Dear Sir
N. York August 14th. 1785.
Yours of the 28th. of July I receiv’d by the last post. The rout from hence to Boston may be effected by stage in 5 days; to Lake George in the same time, thence to St. Johns in three perhaps less, to Montreal one, & thence to Quebec in two, but in the latter instance it must be posted. In either rout you will have no difficulty for the boats and stages are under good regulation. I have been in doubt for some time which to prefer, the trip to Boston or the Indian treaty (having gratified my curiosity as to Canada) & have at length given way to the circumstances which urge in favor of the latter, viz. the security & facility of travelling with the Comrs., an opportunity wh. may not offer again whereas a trip to Boston will be always equally practicable. It wod. give me pleasure to meet you in Phila. but as you delay yr. mov’ment untill you hear from me, cannot expect it, since I sit out hence on the first of Sepr. to join Genl. Butler in Carlisle. I shall return from the treaty thro’ the Wilderness & see you at Richmond as you will be on the Assembly. By the first of Sepr. we expect the most important business will have been decided on ultimately, or postpon’d for the winter. The requisition will have pass’d, unless new difficulties arise. This subject hath been sifted thoroughly with the advances of the several States during the contest & their claims upon each other under them respectively. We cannot but lament that the state of our accts. agnst the union is in such a situation as to leave us totally in the dark with respect to it. We have no documents & have therefore only conjecture to build our most important measures on. Several men have been in pay for years in Richmond and yet have reason to believe they have done little. Surely the state will pursue the most efficatious measures upon this head & no longer suffer her interests in that line to be neglected. Those states whose accts. are unsettled a[re] not only subjected to great disadvantages in the requisition but are cr[i]minated as avoiding it designedly for the purpose of evading the payment of what they owe to the other States, having fail’d as they presume to advance their federal quota. The contrary of this will, we suppose appear upon a settlement, why then, say they, delay it? Does it arise from our refusing any thing you ask to effect it, or the negligenc[e] of your government? The report upon the 9th. of the articles of confideration will not I believe be finally determin’d untill the winter. It will however probably be taken up merely for the Sake of investigation & to be committed to the journals for publick inspection. You have I understand a copy of & I wish much yr. sentiments on it. A navigation act by recommendation hath been propos’d in conversation & debate but not submitted to the inspection & consideration of Congress. This is the other plan & shod. not be adopted but in the ultimate decision, that it is improper the power shod. rest in Congress: if this shod. be the decision it might be well to collect better information from the merchants of each State than congress now possess on the subject, indeed with or without the power, this information shod. be obtain’d or we may err in the act. If this report shod. be adopted it gives a tie to the confederacy wh. it hath not at present nor can have without it. It gives the states something to act on, the means by which they may bring abt. certain ends—without it god knows what object they have before them, or how each State will move, so as to move securely, with respect to fœderal or State objects. A report revising the instructions to our ministers forming comm[er]cial trea[t]ies changing the principle & substituting to that of the right of the most favord nation a simple bargain with each founded in the nature of our intercourse with each respectively hath been twice before Congress & postpon’d. It investigates fully the impolicy of those form’d on that principle, since in the opinion of the committee, they obtain nothing from the powers not having posesions [in] the west indies wh. we may not obtain without them & embarrass us in any restrictions we may lay on the trad[e], of those who have, it being the only means by which we are to remove the restraints which now exist. This alterat[ion] seems to obtain the assent of Congress & will most probably be acceded to if there will be a sufficient number of States in the ensuing week. A consulate convention with france enter’d into under instructions of long standing (but from wh. the secry of f. affr. thinks there are substantial d[evi]ations) by Dr. F[ranklin] for ratification universally disapprov’d will most probably be postpon’d for the present. I shall write you again before I sit out if any thing arises worthy communication. I am Dear Sir yr. friend & servant
Jas. Monroe
 